The act of incorporation, authorizing the plaintiffs to recover judgment in any court of competent jurisdiction, renders it necessary to ascertain whether the Superior Court of Cabarrus became possessed of it in consequence of any act of Assembly. The first act on the subject (1777, secs. 9 and 10) provides that where the parties live in different districts, and the debt or demand amounts to £ 50, the suit   (423) shall be brought in either district, at the option of the plaintiff. Here the case states that neither plaintiff nor defendant lived in the county of Cabarrus; consequently, that court cannot entertain jurisdiction of the suit. Some actions, local in their nature, and some transitory ones, must be brought where the cause of action arises; but, with these specified exceptions, no action can be brought in a district (or county) in which neither party resides. The question, whether a corporation can have a residence in a county, so as to bring a suit there against an individual who resides in a different county, is not made in this case, and therefore no opinion is given upon it; but the notion of its residence, being coextensive with the State, and *Page 224 
being therefore competent to sue in any county, seems to be at variance with the authorities cited in 5 Cranch, 61. The demurrer must be overruled and the suit abated.